EXHIBIT21.1 BERRY PLASTICS GROUP, INC. LIST OF SUBSIDIARIES Aerocon, LLC Berry Iowa, LLC Berry Plastics Design, LLC Berry Plastics Technical Services, Inc. Berry Sterling Corporation CPI Holding Corporation Knight Plastics, LLC Packerware, LLC Pescor, Inc. Poly-Seal, LLC Venture Packaging, Inc. Venture Packaging Midwest, Inc. Berry Plastics Opco, Inc. Berry Plastics Acquisition Corporation V Berry Plastics Acquisition Corporation IX Berry Plastics Acquisition Corporation X Berry Plastics Acquisition Corporation XI Berry Plastics Acquisition Corporation XII Berry Plastics Acquisition Corporation XIII Berry Plastics Acquisition Corporation XV, LLC Kerr Group, LLC Saffron Acquisition, LLC Setco, LLC Sun Coast Industries, LLC Cardinal Packaging, Inc. Covalence Specialty Adhesives LLC Covalence Specialty Coatings LLC Caplas LLC Caplas Neptune, LLC Captive Plastics Holding, LLC Captive Plastics, LLC Grafco Industries Limited Partnership Rollpak Corporation Pliant, LLC Pliant Corporation International Uniplast Holdings, LLC Uniplast U.S., Inc. Berry Plastics SP, Inc. Berry Plastics Filmco, Inc. BPRex Closure Systems, LLC BPRex Closures, LLC BPRex Delta, Inc. BPRex Closures Kentucky, Inc. Berry Plastics Corporation
